Citation Nr: 1016228	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1980 until 
October 1983.

The Board notes some discrepancies in the claims file 
regarding the issues for which the Veteran has perfected an 
appeal.  A statement of the case (SOC) issued to the Veteran 
in February 2009, stated that the issues being considered for 
readjudication on appeal were: service connection for 
bilateral eye condition; service connection for right 
shoulder condition; and service connection for upper and 
lower back condition.  In a VA From 9 submitted by the 
Veteran and received by VA in April 2009, the Veteran 
indicated that he had read the SOC and was only appealing the 
issue of service connection for upper and lower back 
condition.  In August 2009, the Veteran's representative 
submitted a VA Form 646 which stated that the Veteran was 
appealing all issues listed on the SOC, and provided a 
generic statement regarding the Veteran's appeal.  Also in 
August 2009, the RO generated a Certification of Appeal, 
which certified the issues of a bilateral eye condition, 
right shoulder condition, and back condition to the Board for 
review.

In considering which issue or issues are properly before this 
body, the Board notes that statements made by the Veteran's 
representative should not be used to circumvent the Veteran's 
intent.  In his Form 9, the Veteran not only specifically 
indicated that he was only appealing the issue of service 
connection for his back, he also submitted a multi-page 
statement, in which he detailed the history of his back 
disorder, not the history of an eye or right should disorder.  
Accordingly, the Board finds that the Veteran clearly 
intended only to perfect an appeal with regard to the issue 
of service connection for a back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A private medical record dated June 2006, states that the 
Veteran is "on social security disability for chronic back 
and knee dysfunction."  A review of the Veteran's claims 
file reveals that an attempt has not been made to acquire 
records from the Social Security Administration.

VA has a duty to assist the Veteran in the development of the 
claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There are also heightened obligations to assure 
that the record is complete with respect to federal 
government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, pertinent government records have 
been identified by the evidence, and an attempt should be 
made to acquire such records.


Accordingly, the case is REMANDED for the following action:

An attempt should be made to acquire 
Social Security Administration records 
pertaining to the Veteran's back.  Once 
acquired, these records are to be 
associated with the Veteran's claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


